04/05/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0168



                             No. DA 20-0168


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAMES R. LOWRANCE,

           Defendant and Appellant.

                                ORDER


     Upon consideration of Appellant’s Unopposed Motion to

Supplement the Record on Appeal, and good cause appearing,

     IT IS HEREBY ORDERED that the Motion is granted, and the

Clerk of the Twelfth Judicial District Court, Hill County, is ordered to

transmit Exhibits A-C, 1, 2 from Cause No. DC 17-137.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       April 3 2021